                         Case 3:19-cv-05659-VC Document 15 Filed 09/10/19 Page 1 of 2
                                        U.S. District Court
                              Middle District of Florida (Jacksonville)
                       CIVIL DOCKET FOR CASE #: 3:19−cv−00897−BJD−JRK

Cobb v. Monsanto Company                                         Date Filed: 08/01/2019
Assigned to: Judge Brian J. Davis                                Jury Demand: Plaintiff
Referred to: Magistrate Judge James R. Klindt                    Nature of Suit: 365 Personal Inj. Prod. Liability
Demand: $75,000                                                  Jurisdiction: Diversity
Cause: 28:1332 Diversity−Product Liability
Plaintiff
Charlotte Cobb                                    represented by Kevin P. Sullivan
an individual                                                    The Sullivan Law Firm
                                                                 Suite 4600
                                                                 701 Fifth Avenue
                                                                 Seattle, WA 98104
                                                                 206−682−9500
                                                                 Fax: 206/260−2060
                                                                 Email: k.sullivan@sullivanlawfirm.org
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Thomas N. Petersen
                                                                 Black, Chapman, Petersen & Stevens
                                                                 Suite 209
                                                                 221 Stewart Avenue
                                                                 Medford, OR 97501
                                                                 541−772−9850
                                                                 Fax: 541−779−7430
                                                                 Email: petersen@blackchapman.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Christopher Shakib
                                                                 Terrell Hogan, PA
                                                                 8th Floor
                                                                 233 E Bay St
                                                                 Jacksonville, FL 32202
                                                                 904/632−2424
                                                                 Fax: 904/632−2027
                                                                 Email: shakib@terrellhogan.com
                                                                 ATTORNEY TO BE NOTICED


V.
Defendant
Monsanto Company


 Date Filed        #    Docket Text
                     Case 3:19-cv-05659-VC Document 15 Filed 09/10/19 Page 2 of 2
08/01/2019    Ï1    COMPLAINT against Monsanto Company with Jury Demand (Filing fee $ 400 receipt number
                    113A−15754987) filed by All Plaintiffs. (Attachments: # 1 Civil Cover Sheet, # 2 Proposed
                    Summons)(Shakib, Christopher) Modified on 8/2/2019 (PAM). Counsel notified to refile summons
                    Modified on 8/15/2019 (PAM). Stricken Per Order Doc. 12 (Entered: 08/01/2019)

08/01/2019    Ï2    NEW CASE ASSIGNED to Judge Brian J. Davis and Magistrate Judge James R. Klindt. New case
                    number: 3:19−cv−897−J−39JRK. (SJB) (Entered: 08/01/2019)

08/02/2019    Ï3    NOTICE to counsel of Local Rule 2.02 as to Counsel Kevin P. Sullivan (signed by deputy clerk).
                    (PAM) (Entered: 08/02/2019)

08/02/2019    Ï4    NOTICE to counsel of Local Rule 2.02 as to Counsel Thomas N. Petersen (signed by deputy clerk).
                    (PAM) (Entered: 08/02/2019)

08/02/2019    Ï5    NOTICE by Charlotte Cobb of Filing (Attachments: # 1 Proposed Summons)(Shakib, Christopher)
                    (Entered: 08/02/2019)

08/02/2019    Ï6    SUMMONS issued as to Monsanto Company. (BD) (Entered: 08/02/2019)

08/09/2019    Ï7    NOTICE of designation under Local Rule 3.05 − track 2. Signed by Deputy Clerk on 8/9/2019.
                    (Attachments: # 1 Case Management Report Form, # 2 Consent Letter and Form)(CKS)
                    (Entered: 08/09/2019)

08/12/2019     Ï    ***PRO HAC VICE FEES paid by attorney Kevin P. Sullivan, appearing on behalf of Charlotte
                    Cobb (Filing fee $150 receipt number JAX031451.). (AFC) (Entered: 08/13/2019)

08/12/2019     Ï    ***PRO HAC VICE FEES paid by attorney Thomas N. Petersen, appearing on behalf of Charlotte
                    Cobb (Filing fee $150 receipt number JAX031451.). (AFC) (Entered: 08/13/2019)

08/13/2019    Ï8    MOTION for Kevin P. Sullivan to appear pro hac vice by All Plaintiffs. (Shakib, Christopher)
                    Motions referred to Magistrate Judge James R. Klindt. (Entered: 08/13/2019)

08/13/2019    Ï9    MOTION for Thomas A. Petersen to appear pro hac vice by All Plaintiffs. (Shakib, Christopher)
                    Motions referred to Magistrate Judge James R. Klindt. Modified on 8/13/2019 (PAM). Counsel
                    directed to refile pleading no signature on signature block. Chambers notified. (Entered:
                    08/13/2019)

08/13/2019   Ï 10   MOTION for Thomas N. Peterson to appear pro hac vice by All Plaintiffs. (Shakib, Christopher)
                    Motions referred to Magistrate Judge James R. Klindt. (Entered: 08/13/2019)

08/14/2019   Ï 11   ORDER granting 8 and 10 Motions for Admission of Kevin P. Sullivan and Thomas N.
                    Petersen Pro Hac Vice and Written Designations and Consents to Act. Kevin P. Sullivan and
                    Thomas N. Petersen are permitted to appear pro hac vice on behalf of Plaintiff with
                    Christopher Shakib as local counsel. Mr. Sullivan and Mr. Petersen shall expeditiously ensure
                    mandatory registration with the Court's electronic case filing (ECF) system, if they have not
                    already done so. Signed by Magistrate Judge James R. Klindt on 8/14/2019. (MDC) (Entered:
                    08/14/2019)

08/14/2019   Ï 12   ORDER STRIKING 1 Complaint. No later than August 28, 2019, Plaintiff shall file an
                    amended complaint consistent with the directives of this Order. Failure to do so may result in
                    dismissal of this action. Signed by Judge Brian J. Davis on 8/14/2019. (AMP) (Entered:
                    08/14/2019)

08/28/2019   Ï 13   RESPONSE re 12 Order to strike filed by Charlotte Cobb. (Sullivan, Kevin) (Entered: 08/28/2019)

08/28/2019   Ï 14   AMENDED COMPLAINT for Damages against Monsanto Company with Jury Demand. filed by
                    Charlotte Cobb. Related document: 1 Complaint filed by Charlotte Cobb.(Sullivan, Kevin)
                    (Entered: 08/28/2019)
